IN THE SUPREME COURT OF APPEALS OF WEST VIRGINIA

                                 January 2013 Term                           FILED
                                                                             May 17, 2013

                                                                         released at 3:00 p.m.

                                                                       RORY L. PERRY II, CLERK

                                                                     SUPREME COURT OF APPEALS

                                     No. 12-0202                          OF WEST VIRGINIA




              STEVEN O. DALE, ACTING COMMISSIONER OF THE

               WEST VIRGINIA DIVISION OF MOTOR VEHICLES,

                         Respondent Below, Petitioner


                                          v.

                               BENJAMIN M. KNOPP,
                             Petitioner Below, Respondent



                  Appeal from the Circuit Court of Kanawha County

                       The Honorable Paul Zakaib, Jr., Judge

                              Case No. 11-MISC-480


                                    REVERSED



                              Submitted: April 16, 2013
                                Filed: May 17, 2013




Patrick Morrissey, Esq.                              Richard D. Smith, Jr., Esq.
Attorney General                                     Parkersburg, West Virginia
Janet E. James, Esq.                                 Attorney for Respondent
Assistant Attorney General
Charleston, West Virginia
Attorneys for Petitioner


JUSTICE WORKMAN delivered the Opinion of the Court.
                             SYLLABUS BY THE COURT



              1.     “‘The standard of appellate review of a circuit court’s order granting

relief through the extraordinary writ of prohibition is de novo.’ Syl. Pt. 1, Martin v. West

Virginia Division of Labor Contractor Licensing Board, 199 W.Va. 613, 486 S.E.2d 782

(1997).” Syl. Pt. 1, Miller v. Hare, 227 W. Va. 337, 708 S.E.2d 531 (2011).



              2.     “Where the issue on an appeal from the circuit court is clearly a

question of law or involving an interpretation of a statute, we apply a de novo standard of

review.” Syl. Pt. 1, Chrystal R.M. v. Charlie A.L., 194 W. Va. 138, 459 S.E.2d 415

(1995).



              3.     “‘In giving effect to the plain language contained within W. Va.

Code § 17C-5A-1a(e), a person pleading guilty or found guilty by a court or jury of

driving under the influence of alcohol, controlled substances, or drugs, shall be

considered ‘convicted,’ and the [DMV] Commissioner has a mandatory duty to revoke

the person’s license to operate a motor vehicle in the State of West Virginia as provided

by W. Va. Code § 17C-5A-1a(a).’ Syl. Pt. 2, State ex rel. Stump v. Johnson, 217 W. Va.

733, 619 S.E.2d 246 (2005).” Syl. Pt. 2, Harrison v. Comm’r, Div. of Motor Vehicles,

226 W. Va. 23, 697 S.E.2d 59 (2010)



              4.     “‘In the absence of any definition of the intended meaning of words

or terms used in a legislative enactment, they will, in the interpretation of the act, be

                                             i
given their common, ordinary and accepted meaning in the connection in which they are

used.’ Syllabus point 1, Miners in General Group v. Hix, 123 W.Va. 637, 17 S.E.2d 810

(1941), overruled on other grounds by Lee–Norse Co. v. Rutledge, 170 W.Va. 162, 291

S.E.2d 477 (1982).” Syl. Pt. 4, West Virginia Consol. Pub. Ret. Bd. v. Weaver, 222 W.

Va. 668, 671 S.E.2d 673 (2008).



              5.     “Generally the words of a statute are to be given their ordinary and

familiar significance and meaning, and regard is to be had for their general and proper

use.” Syl. Pt. 4, State v. General Daniel Morgan Post No. 548, V.F.W., 144 W.Va. 137,

107 S.E.2d 353 (1959).



              6.     “‘Where a statute is of doubtful meaning, the contemporaneous

construction placed thereon by the officers of government charged with its execution is

entitled to great weight, and will not be disregarded or overthrown unless it is clear that

such construction is erroneous.’ Syllabus Point 7, Evans v. Hutchinson, 158 W.Va. 359,

214 S.E.2d 453 (1975).” Syl. Pt. 4, Hawkins v. West Virginia Dept. of Public Safety, 223

W.Va. 253, 672 S.E.2d 389 (2008).



              7.     “The judiciary is the final authority on issues of statutory

construction, and we are obliged to reject administrative constructions that are contrary to

the clear language of a statute.” Syl. Pt. 5, CNG Transmission Corp. v. Craig, 211 W.Va.

170, 564 S.E.2d 167 (2002).


                                             ii
                8.   West Virginia Code § 17C-5A-1a(d) (2010) operates to preclude a

mandatory license revocation upon conviction pursuant to West Virginia Code § 17C­

5A-1a only if a driver has already completed a prior, actual period of revocation for the

same offense.




                                           iii
WORKMAN, Justice:



               Petitioner/respondent below, Steven O. Dale, Acting Commissioner of the

Division of Motor Vehicles (hereinafter “the Commissioner,” or “DMV,” as

appropriate), 1 appeals the Circuit Court of Kanawha County’s January 3, 2012, order

granting respondent/petitioner below, Benjamin Knopp’s (hereinafter “Mr. Knopp”)

petition for writ of prohibition and dissolving the DMV’s previous revocation of his

drivers’ license. The Commissioner asserts that the circuit court erred in its application

of West Virginia Code § 17C-5A-1a(d) (2010) to reverse the license revocation;

specifically, the Commissioner argues that this statute operates only to prohibit license

revocation after a revocation for the same offense has previously been effectuated and the

license subsequently reinstated.       The Commissioner asserts that the circuit court

erroneously applied the statute to prohibit a mandatory revocation where a previous order

of revocation, stayed pending an administrative hearing, was rescinded due to lack of

evidence at the administrative hearing.



              Upon careful review of the briefs, the appendix record, the arguments of the

parties, and the applicable legal authority, we find that the circuit court erred in granting

the writ of prohibition and, therefore, reverse the order of the circuit court.



       1
         Pursuant to Rule 41(c) of the West Virginia Rules of Appellate Procedure, this
Court has substituted Steven O. Dale, Acting Commissioner of the DMV, as petitioner, in
lieu of his predecessor Joe E. Miller.

                                               1

                        I. FACTS AND PROCEDURAL HISTORY


                 On January 2, 2007, Mr. Knopp was arrested and charged with first offense

driving under the influence of alcohol (hereinafter “DUI”). Upon receipt of information

from the arresting officer, on January 11, 2007, the DMV notified Mr. Knopp that his

license would be revoked for six months pursuant to West Virginia Code § 17C-5A-1
           2
(2004),        effective February 15, 2007, unless a timely, written request for an

administrative hearing was made.           Mr. Knopp timely requested an administrative

hearing, which was subsequently scheduled for April 23, 2007; as a result of the request

for a hearing, the impending revocation was stayed by operation of West Virginia Code §

17C-5A-2(a) (2004).3 At the hearing, the arresting officer did not appear; as a result, the

Commissioner entered an order on May 11, 2007, concluding that, as a result of the

failure of the officer to appear, “[t]he evidence in this matter does not prove” that Mr.

Knopp drove under the influence and “[a]ccordingly, the Order of Revocation heretofore



       2
         This statute provides for revocation upon the DMV’s receipt of a written
statement from a law enforcement officer upon completion of his or her DUI
investigation and does not require a predicate criminal conviction.
       3
           West Virginia Code § 17C-5A-2(a) provides, in pertinent part,

                 [u]pon the written request of a person whose license to
                 operate a motor vehicle in this State has been revoked or
                 suspended under the provisions of section one [§ 17C-5A-1]
                 of this article or section seven [§ 17C-5A-7], article five of
                 this chapter, the Commissioner of the Division of Motor
                 Vehicles shall stay the imposition of the period of revocation
                 or suspension and afford the person an opportunity to be
                 heard.

                                               2

entered in this matter must be rescinded.”          The order then “reversed” the order of

revocation and dismissed the case.



                Eleven days later, on May 22, 2007, Mr. Knopp pled guilty to DUI. The

magistrate clerk provided the DMV with notice of the guilty plea, whereupon the DMV

again notified Mr. Knopp, this time pursuant to West Virginia Code § 17C-5A-1a (2004),

that his license would be revoked for six months, effective October 31, 2007. Mr. Knopp

claims that he did not receive this order of revocation, but only learned of it nearly four

years later during a traffic stop in the summer of 2011.4



                On October 21, 2011, Mr. Knopp filed a petition for writ of prohibition,

requesting that the circuit court prohibit the revocation on the basis of West Virginia

Code § 17C-5A-1a(d) (2010),5 which provides: “The provisions of this section shall not

apply if an order reinstating the operator’s license of the person has been entered by the

commissioner prior to the receipt of the transcript of the judgment of conviction.” The

circuit court found that the Commissioner’s May 11, 2007, order “rescind[ing]” the

previous administrative revocation served to “reinstate” Mr. Knopp’s license and that


       4
           Mr. Knopp’s alleged non-receipt of the order of revocation is not at issue in this
appeal.
       5
         In its order, the circuit court referenced the 1994 version of the statute.
However, the 2004 version of the statute was in effect at the time of the subject
revocation; the 2010 version of the statute is now in effect. Regardless, it appears that
subsection (d) has remained unaltered. Accordingly, our discussion will reference the
2010 version of the statute.

                                               3

subsequent revocation was prohibited by operation of West Virginia Code § 17C-5A­

1a(d). Accordingly, the circuit court effectively granted the writ of prohibition and

entered an order dissolving the revocation order and reinstating Mr. Knopp’s license. It

is from this order that the Commissioner now appeals.



                            II. STANDARD OF REVIEW

              “‘The standard of appellate review of a circuit court’s order granting relief

through the extraordinary writ of prohibition is de novo.’ Syl. Pt. 1, Martin v. West

Virginia Division of Labor Contractor Licensing Board, 199 W.Va. 613, 486 S.E.2d 782

(1997).” Syl. Pt. 1, Miller v. Hare, 227 W.Va. 337, 708 S.E.2d 531 (2011). Moreover,

“[w]here the issue on an appeal from the circuit court is clearly a question of law or

involving an interpretation of a statute, we apply a de novo standard of review.” Syl. Pt.

1, Chrystal R.M. v. Charlie A.L., 194 W. Va. 138, 459 S.E.2d 415 (1995).



                                   III. DISCUSSION

              The Commissioner makes only one assignment of error. He asserts that the

circuit court erred in its interpretation and application of West Virginia Code § 17C-5A­

1a(d) to the administrative revocation of Mr. Knopp’s license upon notice of his guilty

plea. The Commissioner asserts that West Virginia Code § 17C-5A-1a(d) serves only to

prevent a driver from twice having his or her license revoked for the same offense; after a

license has been revoked and reinstated, it cannot then be revoked again.              The

Commissioner contends that when the initial revocation order was “rescinded,”

                                            4

respondent’s license was not then “reinstated” as that term is used in the statute; rather,

the impending revocation was simply abrogated and, as a result of the stay, was never

effectuated. He argues that “reinstatement” of a license contemplates an actual period of

revocation, at the end of which certain conditions must be met, i.e. completion of classes,

payment of fees and costs, etc., before the license is “reinstated.”



              Mr. Knopp counters that “reinstatement” is defined as “to restore”;

therefore, after the Commissioner rescinded the revocation, his license was “restored” or

“reinstated.” As such, he argues that the plain language of West Virginia Code § 17C­

5A-1a(d) precludes the Commissioner’s attempted revocation upon notice of conviction.

He argues further that the Commissioner’s May 11, 2007, order was “final” 6 and

therefore not subject to a subsequent revocation.7




       6
        Respondent does not, however, assert that the subsequent revocation was
precluded by operation of res judicata.
       7
          Respondent further argues that two cases—State ex rel. Baker v. Bolyard, 221
W. Va. 713, 656 S.E.2d 464 (2007), superseded by statutory amendment, W. Va. Code §
17C-5A-1a(e), as recognized in Miller v. Wood, 229 W.Va. 545, 729 S.E.2d 867 (2012),
and State ex rel. Stump v. Johnson, 217 W. Va. 733, 619 S.E.2d 246 (2005)—are
illustrative of the fact that a subsequent revocation upon notice of conviction may be
effectuated only if an administrative revocation determination has not already been made.

       We find both cases inapposite; neither case contains an analogous factual scenario,
nor addresses the issue presented herein. In both Baker and Stump, the driver was subject
to an administrative revocation, but before a decision was final in the administrative
revocation, the driver received a notice of revocation pursuant to West Virginia Code §
17C-5A-1a. Moreover, Mr. Knopp properly concedes that West Virginia Code § 17C­
5A-1a(d) was not addressed in those cases. Rather, Baker addressed the issue of whether
(continued . . .)
                                              5

             An administrative drivers’ license revocation is triggered as the result of

one of two occurrences: 1) a written statement to the DMV from an investigating officer

that a DUI has been committed, pursuant to West Virginia Code § 17C-5A-1; or 2) notice

to the DMV that a person has pled to or been convicted of DUI, pursuant to West

Virginia Code § 17C-5A-1a.       After a DUI arrest, West Virginia Code § 17C-5A-1

requires an officer to provide a “Statement of Arresting Officer,” to the DMV, which then

triggers a license revocation pursuant to subparagraph (c), which provides:

             If, upon examination of the written statement of the officer
             and the tests results described in subsection (b) of this section,
             the commissioner determines that a person committed a[]
             [DUI] offense . . . the commissioner shall make and enter an
             order revoking or suspending the person's license to operate a
             motor vehicle in this State.

Upon receipt of the notice of revocation, a driver has the right to request an

administrative hearing under West Virginia Code § 17C-5A-2(a). If a written request for

hearing is received, the revocation is stayed and a hearing granted. Id.; see also W. Va.

Code § 17C-5A-2(s). Critically, if the hearing examiner or Commissioner fails to find

that an offense was committed, West Virginia Code § 17C-5A-2(s) mandates that the

Commissioner “shall rescind his or her earlier order of revocation[.]” (emphasis added).




a nolo contendere plea could properly form the basis of a revocation pursuant to West
Virginia Code § 17C-5A-1a. Stump addressed the issue of whether a prosecutor, as part
of a plea bargain, could agree to prevent a law enforcement officer from presenting
evidence at a revocation hearing.

                                             6
              West Virginia Code § 17C-5A-1a is activated upon a guilty plea to or

conviction of DUI. West Virginia Code § 17C-5A-1a(a) provides that “[i]f a person . . .

is convicted for a[] [DUI] offense . . . the person’s license to operate a motor vehicle in

this state shall be revoked or suspended[.]” West Virginia Code § 17C-5A-1a(c) further

provides that, upon receipt of a “transcript of the judgment of conviction . . . the

commissioner shall make and enter an order revoking the person’s license to operate a

motor vehicle in this state.” (emphasis added). With respect to the Commissioner’s

statutory duty upon receipt of notice of conviction, this Court has held:

              “In giving effect to the plain language contained within W.
              Va. Code § 17C-5A-1a(e), a person pleading guilty or found
              guilty by a court or jury of driving under the influence of
              alcohol, controlled substances, or drugs, shall be considered
              ‘convicted,’ and the [DMV] Commissioner has a mandatory
              duty to revoke the person’s license to operate a motor vehicle
              in the State of West Virginia as provided by W. Va. Code §
              17C-5A-1a(a).” Syl. Pt. 2, State ex rel. Stump v. Johnson,
              217 W. Va. 733, 619 S.E.2d 246 (2005).

Syl. Pt. 2, Harrison v. Comm’r, Div. of Motor Vehicles, 226 W. Va. 23, 697 S.E.2d 59

(2010) (emphasis added). As indicated above, however, West Virginia Code § 17C-5A­

1a(d) provides that “[t]he provisions of this section shall not apply if an order reinstating

the operator’s license of the person has been entered by the commissioner prior to the

receipt of the transcript of the judgment of conviction.” (emphasis added).



              The circuit court below found that the rescission of the order revoking Mr.

Knopp’s license by the Commissioner after the administrative hearing was tantamount to

a reinstatement of his license, such as to implicate West Virginia Code § 17C-5A-1a(d)

                                             7

and thereby preclude a subsequent revocation upon conviction. Neither “rescission” nor

“reinstatement” are statutorily defined in this context and this issue has not been

addressed by this Court.8



             In that regard, this Court has held:

             “In the absence of any definition of the intended meaning of
             words or terms used in a legislative enactment, they will, in
             the interpretation of the act, be given their common, ordinary
             and accepted meaning in the connection in which they are
             used.” Syllabus point 1, Miners in General Group v. Hix, 123
             W. Va. 637, 17 S.E.2d 810 (1941), overruled on other
             grounds by Lee–Norse Co. v. Rutledge, 170 W. Va. 162, 291
             S.E.2d 477 (1982).

Syl. Pt. 4, West Virginia Consol. Pub. Ret. Bd. v. Weaver, 222 W.Va. 668, 671 S.E.2d

673 (2008). Moreover, “[g]enerally the words of a statute are to be given their ordinary

and familiar significance and meaning, and regard is to be had for their general and

proper use.” Syl. Pt. 4, State v. General Daniel Morgan Post No. 548, V.F.W., 144

W.Va. 137, 107 S.E.2d 353 (1959); accord Syl. Pt. 6, in part, State ex rel. Cohen v.

Manchin, 175 W.Va. 525, 336 S.E.2d 171 (1984) (“Undefined words and terms used in a

legislative enactment will be given their common, ordinary and accepted meaning.”).

Finally,




       8
        This precise issue was previously before this Court; however, the case was
resolved on venue grounds. See Williams v. West Virginia Div. of Motor Vehicles, 226
W. Va. 562, 703 S.E.2d 533 (2010) (holding that petition for judicial review of
revocation was in nature of a request for extraordinary relief and therefore should have
been brought in Kanawha County).

                                             8

              “[w]here a statute is of doubtful meaning, the
              contemporaneous construction placed thereon by the officers
              of government charged with its execution is entitled to great
              weight, and will not be disregarded or overthrown unless it is
              clear that such construction is erroneous.” Syllabus Point 7,
              Evans v. Hutchinson, 158 W.Va. 359, 214 S.E.2d 453 (1975).

Syl. Pt. 4, Hawkins v. West Virginia Dept. of Public Safety, 223 W.Va. 253, 672 S.E.2d

389 (2008); accord Sniffin v. Cline, 193 W. Va. 370, 374 & n.8, 456 S.E.2d 451, 455 &

n.8 (1995) (noting that deference must be afforded to reasonable and permissible

construction of a statute by the DMV because it has “policymaking authority” with

regard to the statute). Nevertheless, “[t]he judiciary is the final authority on issues of

statutory construction, and we are obliged to reject administrative constructions that are

contrary to the clear language of a statute.” Syl. Pt. 5, CNG Transmission Corp. v. Craig,

211 W.Va. 170, 564 S.E.2d 167 (2002).



              Utilizing these guiding principles, we find little difficulty in agreeing with

the Commissioner that West Virginia Code § 17C-5A-1a(d) operates only to preclude a

driver from twice having his license revoked for the same offense. It is clear that under

common, ordinary, and accepted usage, the “rescission” of the Commissioner’s order

revoking Mr. Knopp’s license is not the equivalent of his license being “reinstated.”

Rather, “rescission” connotes that the impending revocation was simply withdrawn,

having been given no force or effect due to the stay; therefore, the status or condition of

his license had not been altered in any way. This accepted usage is reflected in the




                                             9

Black’s Law Dictionary definitions of the operative terms.9 Black’s defines “reinstate,”

in part, as “[t]o place again in a former state or position; to restore[.]” Black’s Law

Dictionary 1399 (9th ed. 2009). On the other hand, it defines “rescind,” in part, as “[t]o

abrogate or cancel . . . unilaterally or by agreement. . . . To make void; to repeal or

annul[.]”   Id. at 1420.      As such, both the dictionary definitions and common

understanding of these terms suggest, in the context of the statutes at issue, that to

“rescind” an order of revocation is to abrogate it or to treat it as though it did not occur.

“Reinstatement” of a license, on the other hand, implies restoring or reissuing the license

to a “former state or condition,” which requires necessarily some change in status from

the “former state.”     In this context, the change of status is an actual period of

revocation.10




       9
         Other courts have likewise had occasion to define “rescind” in the DMV context,
although typically in response to appellants seeking to vitiate an interim conviction of
driving on a suspended license, where the suspension is subsequently “rescinded” for
various reasons. These cases, in effect, deal with the retroactivity of the rescission, i.e.
whether a subsequent rescission operates retroactively, thereby negating an element of
the offense of driving on a suspended license. This issue is not presently before the
Court. However, we note that in construing the term “rescission,” most courts have
relied upon the commonly understood, dictionary meaning of the word, as set forth supra.
See People v. Elliott, 978 N.E.2d 742 (Ill. App. 2012); People v. Ciechanowski, 884
N.E.2d 714 (Ill. App. 2008); People v. Focia, 679 N.E.2d 121 (Ill. App. 1997); State v.
Stone, 764 N.W.2d 545 (Iowa 2009).
       10
         We have previously had occasion to apply the commonly understood meaning
of these terms in the context of a civil service appeal. In Hannah v. Mounts, 2012 WL
5896738 (Nov. 21, 2012), this Court reviewed a civil service appeal wherein the lower
court remanded the matter to the Civil Service Commission for findings as to whether a
deputy sheriff’s resignation was accepted by the Sheriff before it was rescinded by the
(continued . . .)
                                             10

              Moreover, as the Commissioner argues, we agree that “reinstatement,” as

used elsewhere in the Code does, in fact, contemplate that a period of actual revocation

must occur before a license is “reinstated.” See W. Va. Code § 17B-3-6(c) (2009)

(requiring payment of a fee before reinstatement following suspension under West

Virginia Code § 17B-3-6(b)(1)-(3)). However, we also note that the term “reissuance”11

appears to be used interchangeably with “reinstatement,” particularly as pertains to the

conditions precedent to reissuance of a license following a DUI suspension. Specifically,

West Virginia Code § 17C-5A-3 (2010) is entitled, in part, “reissuance of license” and

sets forth the minimum period which must elapse and conditions which must be fulfilled

before a license may be reissued, based on the offense. Such conditions, for purposes of

this case, include 1) successful completion of an “educational, treatment or




deputy. This Court found that the deputy’s resignation was “void” if it was not accepted
by the Sheriff before the deputy rescinded it and the deputy would “remain[] employed in
his position as a deputy sheriff as if he had never resigned.” Id. at *3 (emphasis added).
However, if the Sheriff accepted the resignation, the deputy was subject to potential
“reinstatement” pursuant to West Virginia Code § 7-14-8. Id. at *2. This analysis
reflects the commonly understood usage of the terms “rescission” and “reinstatement” set
forth above. It demonstrates that reinstatement was unnecessary if the resignation was
rescinded because rescission served to render the resignation without effect and therefore,
no change in status resulted.
       11
         This term is certainly more reflective of the actual procedure for regaining one’s
license after a revocation. A license must be “reissued”; the broader term “reinstated”
could arguably suggest that a driver’s previous license is simply re-activated, requiring
no affirmative action on the part of the driver to obtain a proper license. However, this
Court has made clear that a drivers’ license is not automatically restored after a period of
revocation ends; rather, a driver must undertake “the act of acquiring a new license to
extinguish the status of an operator’s license as revoked.” State ex rel. Hall v. Schlaegel,
202 W. Va. 93, 99, 502 S.E.2d 190, 196 (1998).

                                            11

rehabilitation” program; 2) payment of costs of such program; and 3) payment of

revocation hearing costs. W. Va. Code § 17C-5A-3(g) and (g)(1).



             Notably, West Virginia Code § 17C-5A-3(g)(1) further provides that a

license which is suspended for six months--as in this case--may not be reissued until at

least ninety days have elapsed “from the date of the initial revocation, during which time

the revocation was actually in effect[.]” (emphasis added). This requirement that the

revocation “actually [be] in effect” suggests that reissuance or “reinstatement”

necessarily follows an actual period of revocation. The common-sense implication of

this wording would suggest that “reissuance” or “reinstatement” is unnecessary if a

revocation never became effective. As indicated above, an actual period of revocation

did not occur in this case since the revocation was automatically stayed pending the

administrative hearing, after which the revocation was rescinded. As such, both the

ordinary meanings of “rescission” and “reinstatement,” as well as the statutory scheme in

toto, would suggest that the Commissioner’s “rescission” of his order of revocation did

not serve to “reinstate” Mr. Knopp’s license for purposes of application of West Virginia

Code § 17C-5A-1a(d).      Rather, we hold that West Virginia Code § 17C-5A-1a(d)

operates to preclude a mandatory license revocation upon conviction pursuant to West

Virginia Code § 17C-5A-1a only if a driver has already completed a prior, actual period

of revocation for the same offense.




                                           12

              Finally, we further find that this interpretation of West Virginia Code §

17C-5A-1a(d) gives effect to the underlying spirit and purpose of the administrative

revocation laws. As this Court noted in Shell v. Bechtold, 175 W. Va. 792, 796, 338

S.E.2d 393, 396 (1985):

              The purpose of the administrative sanction of license
              revocation is the removal of persons who drive under the
              influence of alcohol and other intoxicants from our highways.
              The revocation provisions are not penal in nature, and should
              be read in accord with the general intent of our traffic laws to
              protect the innocent public.

(citations omitted). To construe the statute at issue as respondent suggests and as the

circuit court did would have the effect of allowing a driver, like Mr. Knopp, who pleads

guilty to or is convicted of DUI, to escape any period of revocation if the driver is

successful in thwarting the administrative revocation process. Such an interpretation is

squarely at odds with the purpose of protecting the public, as expressed in Shell.

Accordingly, we find that the circuit court erred in its interpretation and application of

West Virginia Code § 17C-5A-1a(d) to reverse Mr. Knopp’s mandatory revocation

pursuant to West Virginia Code § 17C-5A-1a.



                                  IV. CONCLUSION

              For the foregoing reasons, the January 3, 2012, order granting respondent’s

writ of prohibition, dissolving the Commissioner’s order of revocation, and reinstating

Mr. Knopp’s drivers’ license, is reversed.



                                                                                 Reversed.
                                             13